—In an action for a divorce and ancillary relief, *484the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Pines, J.), dated May 28, 2002, as, upon reargument, granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly dismissed the complaint (see Rosen v Rosen, 308 AD2d 482 [2003] [decided herewith]). Ritter, J.P., S. Miller, Luciano and H. Miller, JJ., concur.